Miller, Oh., J.
— It is conceded by appellee that the original instrument, by which he promised to pay to the plaintiff the sum of five hundred dollars upon the latter performing the conditions stipulated, by the time fixed, expresses a good and .valid consideration, and that if the plaintiff had performed those conditions by the time named, defendant would be liable to pay the sum stipulated.
Although the instrument contains no promise by the plaintiff to perform the conditions mentioned, yet upon the performance thereof the' cóntract would be clothed with a valid consideration which would relate back, and the defendant’s promise thereupon became binding. Des Moines Valley Railway Company v. Graf, 27 Iowa, 99, 103.
• Time was of the essence of this contract, and, unless the conditions were performed by plaintiff within the time limited, the defendant would be released, or rather, would not be bound thereby. What effect then did the defendant’s agreement on the back of the original instrument have? The defendant thereby agrees that the time for the completion of the road shall be extended to September first, 1872, and the agreement then made should have the same value as if the road should be completed by July 1st. 1872. The effect of this is the making of a new contract like the original one except as to the time of performance on part of the plaintiff. The time for the completion of the road to Leon by the original contract was July 1st, 1872, by the new contract the time fixed is September 1st, 1872. In all other respects the new contract is like the first one. The new contract likewise is supported, by the same consideration as was the original agreement, and this count of the answer shows that the road was completed prior to the time fixed, namely: prior to September 1st, 1872. It thus appeared on the face of the pleading that the contract was supported by a good and valid consideration. The demurrer thereto should have been sustained. For the error in overruling it the judgment is *> • Reversed.